DETAILED ACTION
1.       The present application is being examined under the pre-AIA  first to invent provisions.

Response to Amendment
2.	The amendment filed on 11/18/2020 is acknowledged. Claims 1 and 20 are currently amended. Claims 1-21 are pending. 

Allowable Subject Matter
3.	Claims 1-21 are allowable over prior art of record, respectively.

REASONS FOR ALLOWANCE
4.	Claims 1-21 are allowable because of the following reason: Applicant's remarks submitted on 11/18/2020, along with the claim amendments have been fully considered and overcome the prior arts of record. 
Independent claims 1 and 20 includes allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure, taken individually or in combination, does not teach or suggest the claimed invention having: a communication method performed by a communication apparatus comprising: 	“generating a message comprising a header including all of (i) an index value respectively associated with the registered information item in the index table, (ii) the non-registered information item, and (iii) registration information indicating whether the non-registered information item has to be registered in the index table.”



	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHEDI S ALEY whose telephone number is (571)270-0439.  The examiner can normally be reached on Mon, Tues, Thus, Fri: 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey M Rutkowski can be reached on 571-270-01215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/MEHEDI S ALEY/Examiner, Art Unit 2415     

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415